per curiam:

En vista de las alegaciones de ambas par-tes, del acta de la conferencia con antelación al juicio, de las conclusiones de hecho y de derecho del tribunal a quo, de las pruebas presentadas en el juicio, y de las regias de derecho aplicables, resolvemos que este recurso de apelación está to-talmente desprovisto de méritos. Se trata de una apelación que es frívola y que innecesariamente ha ocupado la atención de este Tribunal Supremo. Como el apelante ha incurrido en manifiesta temeridad al instar un recurso de apelación en este caso, se le impone la cantidad de $400 en concepto de honorarios de abogado en apelación que deberá pagar a la parte apelada. (32 L.P.R.A. see. 1461)